17‐4133 
     Harrell v. Commissioner of Internal Revenue 
                                                                                            
                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                         
                                SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED 
BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.   
WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE 
NOTATION ASUMMARY ORDER@).    A PARTY CITING TO A SUMMARY ORDER MUST SERVE A 
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
      
 1               At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the 
 2   Second  Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40 
 3   Foley Square, in the City of New York, on the 13th day of March, two thousand 
 4   nineteen. 
 5    
 6   PRESENT:   
 7               DENNIS JACOBS, 
 8               REENA RAGGI, 
 9               GERARD E. LYNCH, 
10                      Circuit Judges.   
11   ________________________________________ 
12                                                         
13   CHRISTOPHER S. HARRELL, SR., 
14   INGRID T HARRELL, 
15    
16                      Petitioners‐Appellants, 
17    
18               v.                                                    17‐4133 
19                                                               
20   COMMISSIONER OF INTERNAL 
21   REVENUE, 
22    
 1                      Respondent‐Appellee. 
 2    
 3   ________________________________________ 
 4    
 5   FOR PETITIONERS‐APPELLANTS:                        CHRISTOPHER HARRELL, INGRID 
 6                                                      HARRELL, pro se, Staten Island, 
 7                                                      NY. 
 8    
 9   FOR RESPONDENT‐APPELLEE:                           DEBORAH K. SNYDER, KAREN G. 
10                                                      GREGORY, for RICHARD E. 
11                                                      ZUCKERMAN, Principal Deputy 
12                                                      Assistant Attorney General, 
13                                                      Department of Justice, 
14                                                      Washington, D.C. 
      

           Appeal from an order and decision of the United States Tax Court 
     (Thornton, J.). 

           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
     ADJUDGED, AND DECREED that the decision of the district court is 
     AFFIRMED in part and REMANDED to correct certain arithmetic errors in the 
     calculations of the deficiency judgment.   

           Appellants Christopher and Ingrid Harrell, pro se, appeal from a May 8, 
     2017 decision of the Tax Court denying their claims to income tax exclusions and 
     deductions related to their annuity income, and an October 27, 2017 decision 
     finding deficiencies in their 2009 and 2010 income taxes in the amounts of $7,071 
     and $4,236, respectively.    The Commissioner moves for a limited remand to 
     correct arithmetic errors in the Tax Court’s computations.    We assume the 
     parties’ familiarity with the underlying facts, the procedural history of the case, 
     and the issues on appeal. 

           We review the Tax Court’s legal conclusions de novo and its factual 
     findings for clear error.    Chai v. Comm’r of Internal Revenue, 851 F.3d 190, 204 
     (2d Cir. 2017); see I.R.C. § 7482(a)(1). 
       1. The taxpayer bears the burden of proving entitlement to a deduction or 
that a claimed exclusion falls within an exclusionary provision of the Code.   
Scheidelman v. Comm’r of Internal Revenue, 755 F.3d 148, 154 (2d Cir. 2014) 
(citing INDOPCO, Inc. v. Comm’r, 503 U.S. 79, 84 (1992)) (deductions); Taggi v. 
United States, 35 F.3d 93, 95 (2d Cir. 1994) (exemptions).1 

       The Harrells argue that the Tax Court failed to apply the “general rule,” 
pursuant to which, gross income includes annuity payments, except the portion 
of the annuity “which bears the same ratio to such amount as the investment in 
the contract (as of the annuity starting date) bears to the expected return under 
the contract (as of such date).”    I.R.C. § 72(b)(1).    An employee’s “investment in 
the contract” is the consideration paid for the contract from the employee’s 
taxable income.    Id. § 72(c)(1), (f)(1).    In addition, the laws then treated up to 
$5,000 in employer benefits “paid by reason of the death of the employee” as an 
additional investment in the contract.    See id. § 101(b)(1), (2)(A), (D) (1994), 
repealed by Small Business Job Protection Act of 1996, PL 104–188, § 1402, 
August 20, 1996, 110 Stat 1789. 

       As the Tax Court found, the Harrells failed to demonstrate that the 
investment in contract here included any amount above the $5,000 exclusion.   
The Harrells argue that they are entitled to deduct $11,245 in required “basic” 
employee contributions because the contributions constitute an investment in the 
contract.    However, investment in a contract only applies to taxable income.   
According to plan documents, the required “basic” employee contributions were 
pre‐tax, and the Harrells produced no evidence that the $11,245 included any 
after‐tax contributions.    Therefore, there is no error in the Tax Court’s 
calculation of the ratio between the $5,000 investment in contract to the expected 
return under the contract.    Accordingly, there is no error in the Tax Court’s 


1
  The burden of proof shifts to the Commissioner under certain circumstances.    See 
I.R.C. § 7491(a).    But the Tax Court determined that burden shifting was not applicable 
in this case.    And the Harrells have waived any argument on this issue.    See LoSacco 
v. City of Middletown, 71 F.3d 88, 92 (2d Cir. 1995) (issues not raised in a pro se 
appellate brief are abandoned).

                                            3 
determination that the Harrells were entitled to exclude only $86 per year from 
their gross income on the above basis for 2009 and 2010. 

       2. The Tax Court also correctly found that the Harrells were not entitled to 
deduct funeral and estate expenses from their income.    The Harrells argue that 
this deduction can be taken from the annuity, which they contend constitutes an 
estate asset from which they can claim the expenses as an estate tax deduction.   
However, funeral and estate expenses are “personal, living, or family expenses,” 
which may not be deducted on an income tax return unless specifically 
permitted.    See I.R.C. § 262; Beck v. Comm’r of Internal Revenue, 82 T.C.M. 
(CCH) 738, 2001 WL 1188462, at *10 (T.C. Oct. 9, 2001).    The Harrells have not 
identified a provision permitting such a deduction, nor have they identified a 
basis for their assertion that they can claim estate tax deductions on an income 
tax return. 

      3. Rule 155 directs the parties to file computations consistent with the Tax 
Court’s determination of the issues.    Tax Ct. R. 155(a), (b).    The Tax Court 
resolves any disputes between the parties.    Tax. Ct. R. 155(b).    Arguments 
under Rule 155 are “confined strictly to the consideration of the correct 
computation . . . resulting from the findings and conclusions made by the Court,” 
and the parties are not permitted to raise arguments as to “the issues or matters 
disposed of by the Court’s [prior] findings and conclusions or to any new 
issues.”    Tax Ct. R. 155(c). 

       The Harrells argue that the Tax Court’s Rule 155 computations are 
erroneous because they differ from the Harrells’ own computations.    However, 
their brief fails to offer any reason that the Tax Court’s calculations are incorrect, 
or identify the ways that their calculations differ from the Tax Court’s.    And the 
numbers that the Harrells used to produce their amended returns differ from the 
stipulations.    For example, the Harrells stipulated to a $3,350 deduction for real 
estate taxes in 2009, but they claimed a $13,100 deduction in their amended 
return.    Because the Harrells did not contest these stipulated facts prior to the 
Rule 155 proceedings, their later assertion of different figures is improper in a 
Rule 155 proceeding.    See Tax Ct. R. 155(c). 


                                          4 
        The Commissioner points out that the Tax Court miscalculated the 
Harrells’ tax deficiency for both years by (1) adding the excludable $86 portion of 
the annuity to the Harrells’ taxable gross income, rather than subtracting it and 
(2) failing to include a $250 deduction for educator expenses that the Harrells 
had initially claimed and the Commissioner never contested.    The Tax Court 
therefore overstated the Harrells’ deficiencies by $30 for 2009 and $44 for 2010, 
and the correctly calculated deficiencies are $7,041 for 2009 and $4,192 for 2010.   
Because these are plain errors, we remand to correct the Rule 155 calculations. 

      4. The Harrells’ argue that the Commissioner improperly withheld their 
2017 tax refund.    However, taxpayers are not entitled to a stay of collection 
pending judicial review unless they file a bond.    I.R.C. § 7485. 

       5. The Harrells argue that they are entitled to claim additional business 
expenses because they received erroneous advice from an IRS employee on that 
issue, and that they are entitled to relief from interest liability resulting from the 
Commissioner’s delays in assessing their tax deficiency.    Because the Harrells 
did not raise these arguments before the Tax Court, we will not consider them on 
appeal.    See Greene v. United States, 13 F.3d 577, 586 (2d Cir. 1994) (“[I]t is a 
well‐established general rule that an appellate court will not consider an issue 
raised for the first time on appeal.”). 

       We have considered all of the Harrells’ remaining arguments and find them 
to be without merit.    Accordingly, we AFFIRM the decision of the Tax Court in 
all respects except for its calculation of the Harrells’ tax deficiencies and REMAND 
to correct the arithmetic errors described above. 

                                        FOR THE COURT: 
                                        Catherine O=Hagan Wolfe, Clerk of Court 




                                          5